Citation Nr: 0209352	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  98-15 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to a compensable evaluation for residuals of 
fracture of 5th metacarpal of the right hand.

(The issue of entitlement to an increased evaluation in 
excess to 10 percent for hypertension will be the subject of 
a later decision by the Board.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
August 1979 and from October 1979 to July 1984.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1988 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The veteran requested and was scheduled for 
a personal hearing at the RO; however, the veteran failed to 
report.  The Board remanded this case to the RO for 
additional development in April 2000.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for 
compensable evaluations for his hemorrhoids and residual 
fracture of 5th metacarpal of the right hand to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (CAVC) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

The Board is undertaking additional development on the issue 
of entitlement to increased evaluation for hypertension 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The veteran's internal hemorrhoids are currently 
manifested by complaints of occasional swelling and pain and 
objective evidence of external hemorrhoids, without fissures, 
bleeding, or gross signs of anemia.

2.  The residuals of fracture of the 5th metacarpal of the 
right hand are currently manifested by complaints of 
tenderness of the distal interphalangeal with objective 
evidence of limitation of motion and good finger-thumb 
opposition without clinical evidence of ankylosis of the 
right fifth finger or x-ray evidence of traumatic arthritis.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2001); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001).

2.  The criteria for a compensable evaluation for residuals 
of a fracture of the left right finger have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5156, 
5227 (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2001). However, where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern. Therefore, those documents 
created in proximity to the recent claim are the most 
probative in determining the current extent of impairment.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  

I.  Hemorrhoids

Service medical records reflect that the veteran was treated 
for recurrent external hemorrhoids during service and 
underwent a hemorrhoidectomy in September 1986 after service.  
A June 1991 VA examination revealed multiple external non-
thrombosed hemorrhoids.  The RO, in a December 1991 rating 
decision, granted service connection for hemorrhoids and 
assigned a noncompensable evaluation.

The veteran contends that his hemorrhoids have become worse 
and thus, he is entitled to a compensable evaluation.

VA medical records from March 1997 to November 2000 show no 
complaints, findings, or treatment for hemorrhoids.  At his 
March 2001 VA examination, the veteran reported episodes of 
painful swelling of hemorrhoids for a period of 3 to 4 days 
every 2 to 3 months.  He denied rectal bleeding and fissures.  
He reported that he experienced small volume of leakage of 
fecal material about once or twice per day.  On evaluation, 
it was noted that the veteran was well nourished and well 
developed without pallor or other signs of anemia.  Multiple 
external hemorrhoids with one mildly inflamed were noted.  
There were no anal fissures or perianal fecal staining.  
Digital rectal exam was moderately tender and revealed 
increased sphincter tone.  A proctoscopy revealed internal 
hemorrhoids, but noted that they were not thrombosed, 
bleeding, prolapsed, or irreducible.  The diagnoses included 
external hemorrhoids and internal hemorrhoids, grade 1.  

As noted above, the RO assigned a noncompensable evaluation 
for the veteran's hemorrhoids.  A noncompensable evaluation 
encompassed mild or moderate external or internal 
hemorrhoids.  A 10 percent disability evaluation is warranted 
for large or thrombotic, irreducible, external or internal 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  A 20 percent evaluation disability 
evaluation is warranted for hemorrhoids with persistent 
bleeding and secondary anemia or with fissures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2001).

Upon review, the Board notes that although the medical 
evidence reflects that the veteran has multiple external and 
internal hemorrhoids, the evidence does not show that the 
veteran has persistent bleeding, secondary anemia, fissures, 
or large or thrombotic, irreducible type of hemorrhoids.  
Thus, the Board concludes that the preponderance of the 
evidence does not warrant a compensable evaluation for 
hemorrhoids.   Accordingly, the claim for a compensable 
evaluation for hemorrhoids must be denied.

II.  Residual fracture of the 5th metacarpal of the right 
hand

Service medical records reflect that the veteran fractured 
his right 5th metacarpal during service.  At a June 1991 VA 
examination, there was full range of motion of the fingers of 
the right hand.  X-rays revealed old healed fracture of the 
distal end of the 5th metacarpal bone with slight posterior 
angulation at the fracture site.  The RO granted service 
connection for residuals of fracture of the right 5th 
metacarpal and assigned a noncompensable evaluation.

The veteran contends that the residuals of his fracture of 
his right 5th metacarpal have become worse and thus, he is 
entitled to a compensable evaluation.  

VA medical records from March 1997 to November 2000 are 
devoid of any complaints, findings, or treatment of residuals 
of fracture of right 5th metacarpal.  At a March 2001 VA 
examination, the veteran complained of some tenderness at the 
distal interphalangeal joint.  On evaluation, the range of 
motion of the metacarpophalangeal joint on the right is from 
15 degrees extension to 44 degrees of flexion.  The range of 
motion of the right proximal interphalangeal joint is from 0 
degrees extension to 80 degrees of flexion.  The examiner 
noted that the veteran could extend the distal 
interphalangeal joint to 0 degrees and flex it on the right 
to 70 degrees.  Pinprick and strength were normal.  Good 
finger-thumb opposition was also noted.  X-ray evaluation 
noted deformity of the distal phalanx of the 5th digit from 
remote trauma without evidence of acute trauma or significant 
arthritic changes.  There was no significant incongruity of 
the distal interphalangeal joints.  The diagnosis was status 
post fractured right fifth metacarpal.

The residuals of a fracture of the veteran's right fifth 
metacarpal have been evaluated under the provisions of 
Diagnostic Code 5227 of the Rating Schedule. Under Diagnostic 
Code 5227, a noncompensable evaluation is warranted for 
ankylosis of any finger, other than the thumb, index or 
middle finger. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (2001).  The regulations 
provide that where the Schedule doe not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

The rating schedule provides that unfavorable ankylosis 
exists where it is not possible to bring the finger to within 
two inches of the median transverse fold of the palm.  
Ankylosis of the MCP and PIP with either joint in extension 
or extreme flexion will be rated as amputation.  38 C.F.R. § 
4.71a, Notes preceding Diagnostic Code 5216 (2001).  
Extremely unfavorable ankylosis of the fingers exists when 
all joints are in extension or in extreme flexion or with 
rotation and angulation of the bones and this will be rated 
as an amputation.  38 C.F.R. § 4.71a, Notes following 
Diagnostic Code 5219 (2001).

Under Diagnostic Code 5156, a 10 percent evaluation will be 
assigned where there is amputation of the little finger 
without metacarpal resection at the proximal interphalangeal 
joint or proximal thereto.  Where there is amputation of the 
little finger with metacarpal resection and more than one 
half of the bone lost, a 20 percent evaluation will be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See Deluca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2001).  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance. Functional loss 
may be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2001).  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2001).  However, where a veteran is in receipt of the 
highest schedular evaluation for limitation of motion, and a 
higher evaluation requires ankylosis, the provisions of 38 
C.F.R. §§ 4.40, 4.45 are not for application.  See Johnston 
v. Brown, 10 Vet. App. 80, 84-85 (1997).

The veteran is in receipt of the highest schedular evaluation 
for limitation of motion of the little finger.  A higher 
rating requires extremely unfavorable ankylosis equivalent to 
amputation or actual amputation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5156.  There has been no medical evidence of 
any ankylosis of the right fifth finger, and VA medical 
examination in March 2001 revealed only mild limitations to 
range of motion at the DIP and PIP joint of the right 5th 
digit, and strength of the right 5th finger was normal.  The 
examiner noted that the veteran had good finger-thumb 
opposition.  X-rays did not show any arthritic changes.  

Unfavorable ankylosis of the 5th right metacarpal has not 
been shown.  As the discussion above makes clear, a 
compensable evaluation would require at least extremely 
unfavorable ankylosis.

The Board concludes that the veteran is not entitled to a 
compensable evaluation for the veteran's right 5th finger 
disability under the applicable provisions of the rating 
schedule.  Thus, the preponderance of the evidence does 
support a compensable evaluation for residuals of fracture of 
right 5th metacarpal.  Accordingly, the claim is denied.

III.  VCAA

With respect to the two issues discussed above, the Board has 
taken into consideration the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(2001), which became effective on November 9, 2000, during 
the appeal's pendency.  The VCAA redefines VA's duty to 
assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The Board finds that VA has substantially complied with the 
duty to assist and the duty to notify provisions of the VCAA.   
Through the statement of the case, supplemental statement of 
the case, and Board remand, the veteran was informed of the 
applicable laws and regulations and of the evidence needed to 
substantiate his claim.  The veteran has not notified VA of 
any additional medical records that should be obtained.  
Having been informed of the applicable laws and regulations 
as well as the evidence needed, the veteran would not be 
prejudiced by issuance of a decision without affording him an 
opportunity to respond to the general provisions of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).


ORDER

Entitlement to a compensable evaluation for hemorrhoids is 
denied.  Entitlement to a compensable evaluation for 
residuals of fracture of the right 5th metacarpal is denied.  




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

